Title: To John Adams from Pseudonym: "An Unfortunate Misled Man", 18 April 1798
From: Pseudonym: “An Unfortunate Misled Man”
To: Adams, John



Much respected Sir
Philadelphia, April 18th. 1798

There is very generally, so little attention paid to anonymous letters, that I have little to hope; but the present occasion to is so unprecedented, that I cannot avoid giving way to the impulse of the moment, and have therefore acted accordingly. Conscious of the rectitude of my intentions, and convinced that I am barely doing my duty, I feel little repugnance at betraying the horrid designs of a barbarous set of wretches who are unworthy the name of human beings. Know Sir, that it is the fix’d resolve of a very numerous party of Frenchmen (in conjunction with a few other unsuspected Characters) to set fire to several different parts of this City on the night of that day (in May next) which is set apart by you as a day of Solemn fasting & prayer, and when the whole attention of the devoted Citizens is engaged, they intend to Massacre man, Woman & Child, save those who are friendly to their interests. More I dare not write, but let it suffice, that my information is genuine: How I came by it, must for ever remain an inviolable Secret, my honour is partly pledged, and that will plead my excuse. Would to God that it were possible for me to appear in my real Character to confront the nefarious perpetrators of a Massacre! But, alas, the wish is vain. Certain Circumstances predominate which render the Measure utterly impracticable. That heaven may open your eyes to conviction; that you may lay aside too prevailing prejudices against writers whose lives are at stake, who dare not come forward boldly, and announce themselves to world, is the sincere wish! The ardent prayer! of one who ever / respected you in private, & who / now glories in revering you / as a Public Character.—
An unfortunate mislead Man, but a real friend to America.